930 F.2d 34
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Tony G. LOVATO, Plaintiff-counter-defendant-Appellant,v.CITY OF ALBUQUERQUE, Defendant-Appellee,Robert L. Sanchez, Defendant-counter-claimant-Appellee.
No. 90-2078.
United States Court of Appeals, Tenth Circuit.
April 4, 1991.

Before HOLLOWAY, Chief Judge, ALDISERT* and LOGAN, Circuit Judges.
ORDER AND JUDGMENT**
LOGAN, Circuit Judge.


1
Plaintiff Tony Lovato appeals the district court's summary judgment order in favor of the City of Albuquerque and its employee, Robert Sanchez, on plaintiff's claims for wrongful retaliation in violation of the First Amendment and Title VII of the Civil Rights Act of 1964.  On appeal plaintiff dropped a claim he had earlier asserted under 42 U.S.C. Sec. 1981.


2
After reviewing the record, we are convinced that the district court correctly analyzed the law and facts.  We affirm for substantially the reasons stated in the district court Memorandum Opinion and Order entered March 9, 1990.


3
AFFIRMED.



*
 The Honorable Ruggero J. Aldisert, Senior United States Circuit Judge, United States Court of Appeals for the Third Circuit, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3